UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7120


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JUAN EVANGELISTA CASTRO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:06-cr-00054-sgw-mfu-1; 5:09-cv-80125-sgw-
mfu)


Submitted:    October 30, 2009              Decided:   December 11, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Evangelista Castro, Appellant Pro Se.       Ronald Mitchell
Huber,   Assistant  United   States  Attorney,   Charlottesville,
Virginia, Rick A. Mountcastle, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Evangelista Castro seeks to appeal the district

court’s     order   denying        relief       on    his       28   U.S.C.A.        §    2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”        28   U.S.C.       §    2253(c)(2).          A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district      court     is    debatable            or     wrong    and       that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                          We have independently

reviewed the record and conclude that Castro has not made the

requisite    showing.         Accordingly,           we       deny   a   certificate       of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED




                                            2